Title: Account with James Maury, 16 March 1814 (Abstract)
From: 
To: 


        § Account with James Maury. 16 March 1814, Liverpool. Credits JM £2.11.7 ¼ “By balance of Jas. Madison Sr.” and £207.0.8 for “Nett proceeds 9 Hhds Tobacco ⅌ Adeline a/s herewith”; debits £4.16.11 for “Cost of Cheese shipped ⅌ Argo” and

postage; shows a balance of £204.15.4 ¼ due JM. Accompanied by an 8 Mar. 1814 statement of sales of tobacco consigned to Maury by JM, showing that Maury sold four hogsheads in October 1812 at four and a half pence per pound, three hogsheads in August 1813 at seven and a half pence per pound, and two hogsheads in January 1814 at twelve pence per pound. With the addition of a £14.6.8 insurance payment for damage, the gross proceeds came to £294; subtraction of £86.19.4 for insurance, freight, landing charges, warehouse rent, resampling, interest, and Maury’s commission brought the total due JM to the £207.0.8 credited him in the account.
      